On Application for Rehearing.
PER CURIAM.
Applications for rehearing were filed by each of the parties to the above ' suit. We believe, after further consideration, that we have properly disposed of all the issues upon which we could pass, and that a rehearing should be refused, but in order to state our decree more clearly and to expressly reserve to the litigants such rights as we could not, for want of proof, have therein definitively adjudicated, we have concluded to recast said decree as follows:
“For these reasons, the judgment appealed from is avoided and reversed, and it is now ordered that the boundary line between the northeast quarter of the southwest quarter of section 3, township 20 N., range 16 W., owned by plaintiffs, and the northwest quarter of the southeast quarter of the same section, owned by defendant, the Atlanta & Shreveport Oil & Gas Company, be recognized and decreed to be that part of the straight line that connects the quarter corner on the north of section 3, with the quarter corner on the south of said section, as such corners are fixed and monumented by A. D. Kidder’s resurvey, completed in May, 1914, being the center line of section 3, and which line runs 1.74 feet east of the well heretofore known as Atlanta & Shreveport well No. 1.
“It is further ordered that the said well, heretofore known as Atlanta & Shreveport well No. 1, be recognized and decreed as included in the lease entered into on October 8, 1910, between plaintiffs and the Producers’ Oil Company and subject to the conditions and stipulations of said lease.
“It is further ordered that this cause be remanded to the district court for the parish of Caddo for the purpose of determining the amount of royalties that may be due by the said Producers’ Oil Company to the plaintiffs and for a full accounting by the said Producers’ Oil *229Company to the plaintiffs of the output of said well.
• “It is further ordered that all rights which the said Producers’ Oil Company may have against the Atlanta & Shreveport Oil & Gas Company, as warrantors, be reserved.
“It is further ordered that the cost of fixing the boundary line between the above-described properties of plaintiffs and defendant, the Atlanta & Shreveport Oil & Gas Company, be paid in equal portions by the said plaintiffs and the Atlanta & Shreveport Oil & Gas Company; costs of appeal to be paid by appellee the Atlanta & Shreveport Oil & Gas Company.”
It is ordered that our decree as thus restated he made final, and that the applications for rehearing be denied.